Case: 15-13970    Date Filed: 05/10/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-13970
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:14-cr-20740-MGC-3



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

RULEXY RODRIGUEZ-VAZQUEZ,

                                                             Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                                 (May 10, 2016)

Before TJOFLAT, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Rulexy Rodriguez-Vazquez appeals his conviction for conspiracy to possess

with intent to distribute 100 kilograms or more of a mixture and substance
              Case: 15-13970     Date Filed: 05/10/2016    Page: 2 of 3


containing a detectable amount of marijuana, arguing that the district court erred

by denying his motion to suppress evidence. The government argues that

Rodriguez-Vazquez’s unconditional guilty plea bars this appeal.

      We review whether a voluntary unconditional guilty plea waives a

defendant’s ability to appeal adverse rulings of pre-trial motions de novo. See

United States v. Patti, 337 F.3d 1317, 1320, 1320 n.4 (11th Cir. 2003). By

entering a voluntary unconditional guilty plea, a defendant waives all

non-jurisdictional defects in the proceedings. Id. at 1320. We will not consider a

defendant’s challenge to the district court’s denial of a motion to suppress if that

issue was not preserved in a conditional plea. United States v. McCoy, 477 F.2d
550, 551 (5th Cir. 1973); see also United States v. Wai-Keung, 115 F.3d 874, 877

(11th Cir. 1997) (declining to discuss a suppression issue that was beyond the

challenges that the conditional guilty plea permitted).

      A defendant who wishes to preserve appellate review of a non-jurisdictional

defect while at the same time pleading guilty can do so only by entering a

conditional plea in accordance with Fed. R. Crim. P. 11(a)(2). United States v.

Pierre, 120 F.3d 1153, 1155 (11th Cir. 1997). The conditional plea must be in

writing and must be consented to by the court and by the government. Id. A party

seeking to raise a claim or issue on appeal must plainly and prominently so

indicate; otherwise, the issue—even if properly preserved at trial—will be


                                           2
              Case: 15-13970     Date Filed: 05/10/2016   Page: 3 of 3


considered abandoned. United States v. Jernigan, 341 F.3d 1273, 1284 n.8 (11th

Cir. 2003).

      Rodriguez-Vazquez entered into an unconditional guilty plea. He does not

dispute on appeal that his plea was knowing and voluntary, and so has abandoned

any such challenge. See Jernigan, 341 F.3d at 1284 n.8. Because he voluntarily

entered into an unconditional guilty plea, he has waived his right to challenge the

district court’s denial of his motion to suppress. See McCoy, 477 F.2d at 551.

      AFFIRMED.




                                          3